  Case: 2:21-cv-01022-EAS-KAJ Doc #: 1 Filed: 03/11/21 Page: 1 of 14 PAGEID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 MARK PENNINGTON                                    )      CASE NO.
 607 West Brown Street                              )
 New Lexington, Ohio 43764                          )      JUDGE:
                                                    )
                                Plaintiff,          )
                                                    )
                        v.                          )      COMPLAINT FOR DAMAGES
                                                    )      AND REINSTATEMENT
 I BORE, LLC                                        )
 2160 Hardy Parkway Street                          )      JURY DEMAND ENDORSED
 Grove City, Ohio 43123-1240                        )      HEREIN
                                                    )
        Serve also:                                 )
        Kacie D. Waugh, Statutory Agent             )
        3083 Columbus Street                        )
        Grove City, Ohio 43123                      )
                                                    )
 CHARLES LANG, JR.                                  )
 c/o I Bore LLC                                     )
 2160 Hardy Parkway Street                          )
 Grove City, Ohio 43123-1240                        )
                                                    )
                                Defendants.         )

       Plaintiff, Mark Pennington, by and through undersigned counsel, as his Complaint against

the Defendants, states and avers the following:

                                       PARTIES AND VENUE

1. Pennington is a resident of the city of New Lexington, Perry County, state of Ohio.

2. I Bore, LLC is a domestic corporation with its principal place of business located in Franklin

   County at 2160 Hardy Parkway Street, Grove City, Ohio 43123.

3. Charles Lang, Jr. is a resident of the state of Ohio.

4. Lang was at all times hereinafter mentioned, an individual who was president and/or owner

   of I Bore.
  Case: 2:21-cv-01022-EAS-KAJ Doc #: 1 Filed: 03/11/21 Page: 2 of 14 PAGEID #: 2




5. Lang was at all times hereinafter mentioned an employer within the meaning of Ohio

   Revised Code § 4112.02.

6. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 in that Pennington is

   alleging a Federal Law Claim under The Family Medical Leave Act (“FMLA”), 29 U.S.C § 2601,

   et seq.

7. All material events alleged in this Complaint occurred in the County of Franklin.

8. This Court has supplemental jurisdiction over Pennington’s state law claims pursuant to 28

   U.S.C. § 1367 as Pennington’s state law claims are so closely related to his federal law claims

   that they form part of the same case or controversy under Article III of the United States

   Constitution.

9. Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

10. Pennington has properly exhausted his administrative remedies pursuant to 29 C.F.R.

   § 1614.407(b).

11. Pennington has federal disability claim pending in the EEOC and once he receives the Right

   to Sue letter from the EEOC in accordance with 42 U.S.C. § 2000e-5(f)(1), he will amend his

   Complaint.

                                                FACTS

12. Pennington is a former employee of I Bore.

13. Pennington is 55 years old.

14. I Bore hired Pennington in or around September 2015.

15. I Bore hired Pennington as a Foreman.

16. At all times material herein Charles Lang, Jr. was an owner and/or supervisor for I Bore.

17. At all times material herein Lang had the authority to hire and fire employees of I Bore.



                                                 .2
  Case: 2:21-cv-01022-EAS-KAJ Doc #: 1 Filed: 03/11/21 Page: 3 of 14 PAGEID #: 3




18. In or around 2016, Pennington suffered an injury on the job (“2015 Injury”).

19. As a result of the 2016 Injury, Pennington was diagnosed with broken bones and a collapsed

   lung.

20. As a result of being diagnosed with a collapsed lung, Pennington has continued to experience

   ongoing health problems with circulation and respiration (“Disability”).

21. Pennington’s Disability substantially impairs one or more of his major life activities, such as

   working.

22. As a result of suffering from his Disability, Pennington is and was considered disabled within

   the meaning of R.C. § 4112.01(A)(13).

23. In the alternative, I Bore perceived Pennington as being disabled.

24. In the alternative, I Bore perceived that Pennington’s Disability constituted a physical

   impairment.

25. In the alternative, I Bore perceived Pennington’s Disability to substantially impair one or more

   of his major life activities, including working.

26. Despite this actual or perceived disabling condition, Pennington was still able to perform the

   essential functions of his job with or without reasonable accommodation(s).

27. Lang knew that Pennington suffered from a collapsed lung in or around 2016.

28. Lang knew that Pennington continued to have ongoing health problems with circulation and

   respiration due to the collapsed lung.

29. After learning about Pennington’s Disability, Lang told Pennington that the company would

   pay for Pennington’s medical bills if Pennington agreed not to file a claim for Worker’s

   Compensation.




                                                 .3
  Case: 2:21-cv-01022-EAS-KAJ Doc #: 1 Filed: 03/11/21 Page: 4 of 14 PAGEID #: 4




30. After learning about Pennington’s Disability, Lang told Pennington that he would never get a

   raise because I Bore had to pay for Pennington’s medical bills.

31. After Lang learned how large Pennington’s medical bills were, he refused to pay unless

   Pennington negotiated a reduction.

32. After learning about Pennington’s Disability, Defendants began to treat Pennington poorly in

   comparison to other non-disabled employees.

33. After learning about Pennington’s Disability, Defendants began to treat Pennington in a

   disparate manner in comparison to other non-disabled employees.

34. At all times, material herein, Defendants employed at least 50 employees at the location where

   Pennington worked.

35. At all times material herein, I Bore had employed Pennington for at least 12 months.

36. In the 12 months prior to April 1, 2019, Pennington worked at least 1,250 hours for I Bore.

37. At all times material herein, I Bore is an employer covered under the Family Medical Leave

   Act.

38. While employed by I Bore, Pennington was eligible for FMLA leave.

39. In or around April 2019, Pennington informed Defendants that he needed to take time off to

   have surgery (“April 2019 Surgery Disclosure”).

40. Following the April 2019 Surgery Disclosure, Defendants failed to inform Pennington that he

   was eligible to take FMLA leave.

41. After Pennington had surgery in April 2019, he returned to work at I Bore.

42. In or around December 2019, Pennington informed Defendants that he needed to take time off

   work to have a second surgery (“December Surgery Disclosure”).




                                                .4
  Case: 2:21-cv-01022-EAS-KAJ Doc #: 1 Filed: 03/11/21 Page: 5 of 14 PAGEID #: 5




43. In making the December Surgery Disclosure, Pennington shared with Defendants that he

   suffered from a blockage in his coronary and/or an aneurysm in his aorta.

44. Following the December 2019 Surgery Disclosure, Defendants failed to inform Pennington

   that he was eligible to take FMLA leave.

45. Pennington had surgery in December 2019 and was off work until February 2020 (“Pennington

   Second Surgery Leave”).

46. In or around February 2020, Pennington returned to work at I Bore.

47. During the Pennington Second Surgery Leave, Defendants gave I Bore employees pay raises.

48. During the Pennington Second Surgery Leave, Defendants gave I Bore employees a bonus.

49. Pennington did not receive a pay raise or bonus during the Pennington Second Surgery Leave.

50. Employees who were significantly younger than Pennington received a pay raise and/or bonus

   during the Pennington Second Surgery Leave.

51. Non-disabled employees received a pay raise and/or bonus during the Pennington Second

   Surgery Leave.

52. When Pennington returned to work from the Pennington Second Surgery Leave, he had visible

   changes to his appearance, namely, a tube had been inserted under Pennington’s skin on his

   chest that ran from his heart into his leg (“Pennington Tube”).

53. When Pennington’s coworkers saw the bulge in his skin caused by the Pennington Tube, they

   began to treat him differently.

54. When Pennington’s coworkers saw the bulge in his skin caused by the Pennington Tube, they

   began to ask him offensive questions.




                                               .5
  Case: 2:21-cv-01022-EAS-KAJ Doc #: 1 Filed: 03/11/21 Page: 6 of 14 PAGEID #: 6




55. When Pennington’s coworker who was in charge of safety on projects saw the bulge in

   Pennington’s skin caused by the Pennington Tube, he asked Pennington, “how are you allowed

   to work with that coming out of your side?”

56. Pennington’s only restriction after returning to work with the Pennington Tube was to avoid

   horseplay or physical interactions that might dislodge the Pennington Tube.

57. After learning about the Pennington Tube, Defendants treated Pennington poorly.

58. After learning about the Pennington Tube, Defendants demoted Pennington from the position

   of foreman to laborer.

59. The decision to demote Pennington from foreman to laborer was an adverse employment

   action.

60. The decision to demote Pennington from foreman to laborer was an adverse action.

61. The decision to demote Pennington from foreman to laborer was an adverse employment action

   based on Pennington’s age.

62. The decision to demote Pennington from foreman to laborer was an adverse action based on

   Pennington’s age.

63. The decision to demote Pennington from foreman to laborer was an adverse employment action

   based on Pennington’s medical conditions.

64. The decision to demote Pennington from foreman to laborer was an adverse action based on

   Pennington’s medical conditions.

65. After learning about the Pennington Tube, Defendants permitted Pennington’s coworkers to

   harass Pennington about his medical conditions.

66. In or around March 2020, Pennington’s coworker and fellow foreman asked Pennington about

   whether Pennington received a bonus and raise.



                                                 .6
  Case: 2:21-cv-01022-EAS-KAJ Doc #: 1 Filed: 03/11/21 Page: 7 of 14 PAGEID #: 7




67. In or around March 2020, Pennington learned that all other I Bore employees had received pay

   raises and/or bonuses, except him.

68. After learning that all other I Bore employees had received pay raises and/or bonuses, except

   him, Pennington made a post on his private Facebook page expressing his sadness that people

   he thought were his friends were not actually his friends and/or his belief that money changes

   people (“Pennington Private Post”).

69. The Pennington Private Post did not mention Defendants.

70. The Pennington Private Post did not mention his rate of pay or the rate of pay of other

   employees.

71. On or about March 6, 2020, Defendants terminated Pennington for the Pennington Private Post

   (“Stated Basis for Termination”).

72. Lang made and/or participated in the decision to terminate Pennington.

73. Defendants’ Stated Basis for Termination has no basis in fact.

74. Defendants’ Stated Basis for Termination did not actually motivate Defendants’ decision to

   terminate Pennington.

75. Defendants’ Stated Basis for Termination was insufficient to motivate the termination of

   Pennington.

76. Defendants’ Stated Basis for Termination was pretext to terminate Pennington.

77. Pennington was actually terminated in an effort to avoid providing Pennington with any leave

   under the FMLA.

78. Pennington was actually terminated due to his Disability.

79. Pennington was actually terminated due to the Pennington Tube.

80. Pennington was actually terminated due to his age.



                                                .7
  Case: 2:21-cv-01022-EAS-KAJ Doc #: 1 Filed: 03/11/21 Page: 8 of 14 PAGEID #: 8




81. Defendants replaced Pennington with an employee who was over twenty years younger than

   Pennington.

82. Defendants replaced Pennington with Jordan Castle.

83. Castle is twenty-four years old.

84. Castle is not disabled.

85. Castle did not request medical leave.

86. Defendants replaced Pennington with an employee who is not disabled.

87. The above facts demonstrate that Defendant engaged in a pattern and practice of disability

   discrimination.

88. The above facts demonstrate that Defendant engaged in a pattern and practice of avoiding

   obligations under the FMLA.

89. The above facts demonstrate that Defendant engaged in a pattern and practice of age

   discrimination.

90. As a result of being wrongfully terminated from Defendant, Pennington has suffered and will

   continue to suffer damages.


91. As a direct and proximate result of Defendants’ conduct, Pennington suffered and will continue

   to suffer damages, including economic, emotional distress and physical sickness damages.

92. Pennington suffered emotional distress as a result of Defendants’ conduct, and is entitled

   emotional distress damages pursuant to R.C. § 4112.01 et seq.

            COUNT I: UNLAWFUL INTERFERENCE WITH FMLA RIGHTS

93. Pennington restates each and every prior paragraph of this Complaint, as if it were fully

   restated herein.




                                                .8
  Case: 2:21-cv-01022-EAS-KAJ Doc #: 1 Filed: 03/11/21 Page: 9 of 14 PAGEID #: 9




94. Pursuant to 29 U.S.C. § 2601 et seq., covered employers are required to provide employees

    job-protected unpaid leave for qualified medical and family situations.

95. I Bore is a covered employer under FMLA.

96. During his employment, Pennington qualified for FMLA leave.

97. On or about March 6, 2020, Defendants terminated Pennington’s employment in order to

    prevent him from using qualified FMLA leave.

98. Defendants unlawfully interfered with Pennington’s exercise of his rights under the FMLA in

    violation of Section 105 of the FMLA and section 825.220 of the FMLA regulations.

99. Defendants violated sections 825.300(b-c) of the FMLA and interfered with Pennington's

    FMLA rights when Defendant did not properly advise Pennington about his eligibility for

    FMLA leave.

100. As a direct and proximate result of Defendants’ conduct, Pennington is entitled to all damages

    provided for in 29 U.S.C. § 2617, including liquidated damages, costs, and reasonable

    attorney’s fees.

     COUNT II: DISABILITY DISCRIMINATION IN VIOLATION OF R.C. §4112.01 et
                                    seq.

101. Pennington restates each and every prior paragraph of this Complaint as if it were fully

     restated herein.

102. Pennington suffers from ongoing complications of a collapsed lung.

103. Pennington suffers from heart disease necessitating a coronary bypass.

104. Pennington suffers from an aneurysm in his aorta.

105. Pennington is disabled.

106. In the alternative, I Bore perceived Pennington as being disabled.

107. Pennington’s conditions constitute a physical impairment.


                                                .9
Case: 2:21-cv-01022-EAS-KAJ Doc #: 1 Filed: 03/11/21 Page: 10 of 14 PAGEID #: 10




108. Pennington’s conditions substantially impair one or more of his major life activities,

    including working.

109. I Bore perceived Pennington’s conditions to substantially impair one or more of his major

    life activities, including working.

110. I Bore treated Pennington differently than other similarly-situated employees based on his

    disabling conditions.

111. I Bore treated Pennington differently than other similarly-situated employees based on his

    perceived disabling conditions.

112. On or about March 6, 2020, Defendants terminated Pennington’s employment without just

    cause.

113. Defendants terminated Pennington’s employment based on his disability.

114. Defendants terminated Pennington’s employment based on his perceived disability.

115. Defendants violated R.C. § 4112.01 et seq. by discharging Pennington based on his disability.

116. Defendants violated R.C. § 4112.01 et seq. by discharging Pennington based on his perceived

    disability.

117. Defendants violated R.C. § 4112.01 et seq. by discriminating against Pennington based on

    his disabling conditions.

118. Defendants violated R.C. § 4112.01 et seq. by discriminating against Pennington based on

    his perceived disabling conditions.

119. Defendants violated R.C. § 4112.01 et seq. by using an employee’s status as disabled or non-

    disabled when setting rates of pay.

120. Defendants violated R.C. § 4112.01 et seq. by using an employee’s status as disabled or non-

    disabled when deciding which employees are entitled to a bonus.



                                              .10
Case: 2:21-cv-01022-EAS-KAJ Doc #: 1 Filed: 03/11/21 Page: 11 of 14 PAGEID #: 11




121. Defendants violated R.C. § 4112.01 et seq. by demoting Pennington from foreman to laborer

     based on his disabling conditions.

122. Defendants violated R.C. § 4112.01 et seq. by demoting Pennington from foreman to laborer

     based on his perceived disabling conditions.

123. Defendants violated R.C. § 4112.01 et seq. by applying their employment policies in a

     disparate manner based on an employee’s status as disabled or non-disabled.

124. Defendants violated R.C. § 4112.01 et seq. by applying their disciplinary policies in a

     disparate manner based on an employee’s status as disabled or non-disabled.

125. Pennington suffered emotional distress as a result of Defendant's conduct, and is entitled

     emotional distress damages pursuant to R.C. § 4112.01 et seq.

126. As a direct and proximate result of Defendant’s conduct, Pennington suffered and will

     continue to suffer damages, including economic, emotional distress, and physical sickness

     damages.

       COUNT I: AGE DISCRIMINATION IN VIOLATION OF 29 U.S.C. § 621 et seq.

                                     (Against All Defendants)

127. Pennington restates each and every prior paragraph of this complaint, as if it were fully

     restated herein.

128. Pennington was 54 years old at the time of his termination.

129. At all times relevant, Pennington was a member of a statutorily-protected class under 29

     U.S.C. § 621 et seq.

130. Defendants treated Pennington differently from other similarly situated employees based on

     his age.

131. Pennington was fully qualified for his position and employment with the Defendants.



                                              .11
Case: 2:21-cv-01022-EAS-KAJ Doc #: 1 Filed: 03/11/21 Page: 12 of 14 PAGEID #: 12




132. After terminating Pennington, the Defendants replaced Pennington with a person who was

     significantly younger and/or not belonging to the protected class under 29 U.S.C. § 621 et

     seq.

133. The Defendants violated 29 U.S.C. § 621 et seq. by discriminating against Pennington based

     on his age.

134. Pennington suffered emotional distress as a result of Defendants’ conduct, and is entitled

     emotional distress damages pursuant to 29 U.S.C. § 621 et seq.

135. As a direct and proximate result of the Defendants' conduct, Pennington suffered and will

     continue to suffer damages, including economic, emotional distress and physical sickness

     damages.

                                     DEMAND FOR RELIEF

WHEREFORE, Pennington demands from Defendants the following:

(a) Issue an order requiring I Bore to restore Pennington to one of the positions to which she was

   entitled by virtue of his application and qualifications, and expunge his personnel file of all

   negative documentation;

(b) An award against each Defendant of compensatory and monetary damages to compensate

   Pennington for physical injury, physical sickness, lost wages, emotional distress, and other

   consequential damages, in an amount in excess of $25,000 per claim to be proven at trial;

(c) An award of punitive damages against each Defendant in an amount in excess of $25,000;

(d) An award of reasonable attorneys’ fees and non-taxable costs for Pennington’s claims as

   allowable under law;

(e) An award of the taxable costs of this action; and

(f) An award of such other relief as this Court may deem necessary and proper.



                                                .12
Case: 2:21-cv-01022-EAS-KAJ Doc #: 1 Filed: 03/11/21 Page: 13 of 14 PAGEID #: 13




                                            Respectfully submitted,


                                            /s/ Trisha M. Breedlove
                                            Trisha Breedlove (0095852)
                                            Paul Filippelli (0097085)
                                            THE SPITZ LAW FIRM, LLC
                                            1103 Schrock Road, Suite 307
                                            Columbus, Ohio 43229
                                            Phone: (216) 291-4744
                                            Fax: (216) 291-5744
                                            Email: trisha.breedlove@spitzlawfirm.com
                                                    paul.filippelli@spitzlawfirm.com

                                            Attorneys for Plaintiff




                                      .13
Case: 2:21-cv-01022-EAS-KAJ Doc #: 1 Filed: 03/11/21 Page: 14 of 14 PAGEID #: 14




                                     JURY DEMAND

  Plaintiff Mark Pennington demands a trial by jury by the maximum number of jurors permitted.



                                                  /s/ Trisha M. Breedlove
                                                  Trisha Breedlove (0095852)




                                            .14
